Name: Commission Regulation (EC) No 2929/95 of 18 December 1995 determining for land set aside for the 1996/97 marketing year which cases are covered by Council Regulation (EEC) No 1541/93
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  cultivation of agricultural land;  farming systems;  agricultural policy
 Date Published: nan

 No L 307/6 EN Official Journal of the European Communities 20 . 12. 95 COMMISSION REGULATION (EC) No 2929/95 of 18 December 1995 determining for land set aside for the 1996/97 marketing year which cases are covered by Council Regulation (EEC) No 1541/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the United Kingdom satisfied the criterion set out above ; whereas the Commission carried out a study in the United Kingdom ; whereas the results of that study are inconclusive because of the very low number of producers who effected non-rotational set-aside , and because the data for the second of the two marketing years is not yet available ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1541 /93 of 14 June 1993 fixing the non-rotational set-aside rate referred to in Article 7 of Regulation (EEC) No 1765/92 ('), and in particular Article 3 thereof, Whereas there is currently no sound basis on which to determine whether or not the three additional percentage points afford the same guarantee in terms of production control as the rate adopted for rotational set-aside ; whereas the results of the study which are currently available do not, however, exclude this possibility ; Whereas Council Regulation (EC) No 2336/95 of 26 September 1995 derogating from Regulation (EEC) No 1765192 establishing a support system for producers of certain arable crops as regards the set-aside requirement for the 1996/97 marketing year (2) fixed the set-aside requirement for rotational set-aside and for all other forms of set-aside at 10 % ; whereas, nevertheless, for producers who transfer their set-aside requirement to another producer in accordance with Article 7 (7), second indent, of Council Regulation (EEC) No 1765/92 f), as last amended by Regulation (EC) No 2800/95 (4), the rate for rotational set-aside is increased by 5 % ; whereas, however, this increase is reduced to 3 % for cases covered by Regulation (EEC) No 1541 /93 ; whereas it is therefore necessary to determine which cases are covered by the latter Regulation ; Whereas Regulation (EEC) No 1541 /93 also authorizes a non-rotational set-aside rate of an additional three percen ­ tage points on the rotational rate in the vulnerable zones referred to in Council Directive 91 /676/EEC of 12 December 1991 concerning the protection of waters against pollution caused by nitrates from agricultural souces (*), or in the whole of the territory of a Member State which applies the action programmes in the Direc ­ tive to the whole of its territory ; whereas such authoriza ­ tion is conditional on the Commission accepting that there is a significant reduction in the use of fertilizers in the Member State concerned ; whereas the Commission was required to draw up a report at the end of the 1995/96 marketing year concerning the effect on produc ­ tion ; whereas until the report is completed, no definitive conclusions can be drawn ; whereas however the Commis ­ sion recognizes that the reduction in the use of fertilizers in Denmark can be considered to be significant, which applies the action programmes provided for in Directive 91 /676/EEC ; Whereas Council Regulation (EEC) No 1541 /93 autho ­ rized a non rotational setaside rate of an additional three percentage points on the rotational rate for land set-aside for the 1994/95 and 1995/96 marketing years in a Member State where the area to be entered into set aside in the first year of the scheme was forecast to exceed 1 3 % of its base area ; whereas during that period the Commission was required to carry out a study in order to ascertain the effects of rotation on yields in Member States which qualified ; whereas it was intended that the decision would be taken, on the basis of such report, as to the rate which should apply in such Member States as from the 1996/97 marketing year ; Whereas producers in Denmark and the United Kingdom should, for the marketing year 1996/97, be treated as cases covered by Regulation (EEC) No 1541 /93 for the purposes of transfers of their set-aside requirement ;0 OJ No L 154, 25 . 6. 1993, p. 1 . \) OJ No L 236, 5. 10 . 1995, p. 1 . (3) OJ No L 181 , 1 . 7. 1992, p. 12. ( «) OJ No L 291 , 6. 12. 1995, p. 1 . (5) OJ No L 375, 31 . 12. 1991 , p. 1 . 20 . 12. 95 EN Official Journal of the European Communities No L 307/7 Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, the United Kingdom, these shall be considered as cases covered by Regulation (EEC) No 1541 /93 . Article 2 HAS ADOPTED THIS REGULATION : Article 1 For the purposes of applying Article 7 (7), second indent, of Regulation (EEC) No 1765/92, in cases where land is set-aside for the 1996/97 marketing year in Denmark and This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Commission Fran2 FISCHLER Member of the Commission